Exhibit 10.9

6-1162-ELP-0778

United Air Lines, Inc.

PO Box 60100

Chicago, IL 60601-0100

 

Subject:    Special Matters Reference:    Purchase Agreement No. 3427 (Purchase
Agreement) between The Boeing Company (Boeing) and United Air Lines, Inc.
(Customer) relating to Model 787-8 aircraft (Aircraft)

This letter agreement (Letter Agreement) amends and supplements the Purchase
Agreement. All terms used but not defined in this Letter Agreement have the same
meaning as in the Purchase Agreement.

1. [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO
A REQUEST FOR CONFIDENTIAL TREATMENT] for Firm Aircraft. At the time of delivery
of each Aircraft, as set forth in Table 1 as of signing of the Purchase
Agreement (Firm Aircraft), unless otherwise noted, [CONFIDENTIAL MATERIAL
OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT].

1.1 [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO
A REQUEST FOR CONFIDENTIAL TREATMENT]

1.2 [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO
A REQUEST FOR CONFIDENTIAL TREATMENT]

Customer intends to operate the Aircraft as part of its business. [CONFIDENTIAL
MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT]

1.3 [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO
A REQUEST FOR CONFIDENTIAL TREATMENT]

 

P.A. No. 3427

Special_Matters

BOEING / UNITED PROPRIETARY



--------------------------------------------------------------------------------

United Air Lines, Inc.

6-1162-ELP-0778    Page 1

 

1.4 [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO
A REQUEST FOR CONFIDENTIAL TREATMENT]

Upon execution of the Purchase Agreement, Boeing will offer Customer a
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT]

Notwithstanding the commitment above and the commitment in Letter Agreement No.
6-1162-ELP-0794, [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SEC PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].

2. [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO
A REQUEST FOR CONFIDENTIAL TREATMENT] Purchase Right Aircraft. At the time of
delivery of each exercised Purchase Right Aircraft, as defined in Letter
Agreement 6-1162-ELP-0780, Boeing will provide to Customer [CONFIDENTIAL
MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT].

2.1 [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO
A REQUEST FOR CONFIDENTIAL TREATMENT]

2.2 [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO
A REQUEST FOR CONFIDENTIAL TREATMENT]

Customer intends to operate the Aircraft as part of its business. [CONFIDENTIAL
MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT]

3. [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO
A REQUEST FOR CONFIDENTIAL TREATMENT]

 

P.A. No. 3427

Special_Matters

BOEING / UNITED PROPRIETARY



--------------------------------------------------------------------------------

United Air Lines, Inc.

6-1162-ELP-0778

 

3.2 [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO
A REQUEST FOR CONFIDENTIAL TREATMENT]

Customer intends to operate the Aircraft as part of its business. [CONFIDENTIAL
MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT]

3.3 [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO
A REQUEST FOR CONFIDENTIAL TREATMENT]

4. Business Considerations [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY
WITH THE SEC PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

5. Additional Conditions [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY
WITH THE SEC PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].

6. [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO
A REQUEST FOR CONFIDENTIAL TREATMENT]

7. [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO
A REQUEST FOR CONFIDENTIAL TREATMENT]

 

P.A. No. 3427

Special_Matters

BOEING / UNITED PROPRIETARY



--------------------------------------------------------------------------------

United Air Lines, Inc.

6-1162-ELP-0778

 

Boeing agrees to maintain [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY
WITH THE SEC PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

8. [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO
A REQUEST FOR CONFIDENTIAL TREATMENT]

9. [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO
A REQUEST FOR CONFIDENTIAL TREATMENT]

10. [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO
A REQUEST FOR CONFIDENTIAL TREATMENT]

11. [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO
A REQUEST FOR CONFIDENTIAL TREATMENT]

12. [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO
A REQUEST FOR CONFIDENTIAL TREATMENT]

The Parties agree to work towards a mutually agreeable solution and incorporate
such solution into the Purchase Agreement. Notwithstanding the foregoing
sentence, Boeing agrees to [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY
WITH THE SEC PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

13. [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO
A REQUEST FOR CONFIDENTIAL TREATMENT]

14. [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO
A REQUEST FOR CONFIDENTIAL TREATMENT]

The parties agree that unless otherwise expressly stated herein, [CONFIDENTIAL
MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT]

 

P.A. No. 3427

Special_Matters

BOEING / UNITED PROPRIETARY



--------------------------------------------------------------------------------

United Air Lines, Inc.

6-1162-ELP-0778    Page 5

 

15. Assignment.

The rights and obligations described in this Letter Agreement are provided to
Customer in consideration of Customer becoming the operator of the Aircraft and
can only be assigned, in whole or in part, pursuant to Article 9 of the AGTA as
amended by Letter Agreement No. 6-1162-IRS-0184.

 

P.A. No. 3427

Special_Matters

BOEING / UNITED PROPRIETARY



--------------------------------------------------------------------------------

United Air Lines, Inc.

6-1162-ELP-0778    Page 6

 

16. Confidentiality

Customer and Boeing understand that certain commercial and financial information
contained in this Letter Agreement are considered by Boeing and Customer as
confidential and are subject to the terms and conditions set forth in Letter
Agreement No. 6-1162-IRS-0182.

Very truly yours,

 

THE BOEING COMPANY By  

/s/ Nobuko Wiles

Its  

Attorney-In-Fact

ACCEPTED AND AGREED TO this

Date: February 19, 2010

 

UNITED AIR LINES, INC. By  

/s/ Kathryn A. Mikells

Its  

Executive Vice President and Chief Financial Officer

 

P.A. No. 3427

Special_Matters

BOEING / UNITED PROPRIETARY